UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1886


CHUKWUMA E. AZUBUKO,

                Plaintiff - Appellant,

          v.

COMMONWEALTH OF MASSACHUSETTS,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:12-cv-00309-CMH-JFA)


Submitted:   November 2, 2012             Decided:   November 7, 2012


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chukwuma E. Azubuko, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Chukwuma E. Azubuko appeals the district court’s order

dismissing his complaint for failing to state a claim on which

relief     may   be    granted      and     its     subsequent       order      denying

reconsideration.           We   have     reviewed    the    record      and   find   no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.             Azubuko v. Massachusetts, No. 1:12-cv-

00309-CMH-JFA      (E.D.     Va.   May     16,   2012   &   July   2,    2012).      We

dispense    with      oral      argument     because    the    facts      and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                            2